                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:18-CR-3088

vs.
                                                    PRELIMINARY ORDER
JUAN PABLO SANCHEZ DELGADO                            OF FORFEITURE
a/k/a "Pablo", ANTONIO DE JESUS
CASTRO a/k/a "Tony", and
MAGDALENA CASTRO BENITEZ
a/k/a "Nena",

                    Defendants.


      This matter is before the Court on the plaintiff's Amended Motion for
Preliminary Order of Forfeiture (filing 753) with respect to the above-captioned
defendants. A superseding indictment in this case (filing 284) charged each of
the above-captioned defendants with, among other things, one count of
conspiring to harbor aliens in violation of 8 U.S.C. § 1324. The superseding
indictment contained a forfeiture allegation seeking the forfeiture, pursuant to
18 U.S.C. § 982(a)(6) and (b)(1) and 21 U.S.C. § 853, of property alleged to have
facilitated or intended to facilitate the commission of the conspiracy offense.
Filing 284 at 22-26.
      Each of the above-captioned defendants has pled guilty to the count of
conspiring to harbor aliens in the superseding indictment, and admitted the
forfeiture allegation. Filing 453 at 1; filing 317 at 1; filing 436 at 1; see filing
475 at 26; filing 343 at 13-15; filing 499 at 22. By virtue of pleading guilty to
the charge and admitting the forfeiture allegation, the defendants have
forfeited their interest in the property, and the plaintiff should be entitled to
possession of the property pursuant to 18 U.S.C. § 982(a)(6) and (b)(1) and 21
U.S.C. § 853. Therefore, the plaintiff's motion for preliminary order of
forfeiture will be granted.


      IT IS ORDERED:


      1.    The plaintiff's Amended Motion for Preliminary Order of
            Forfeiture (filing 753) is granted.


      2.    Based upon the above-captioned defendants' guilty pleas and
            admission of the forfeiture allegation of the superseding
            indictment, the plaintiff is authorized to seize:


            a.    Real property located at: 2915 Carroll Street, North Las
                  Vegas, Nevada, 89030 and more particularly described as:


                  Lot 104 in Block 7 of Park North No. 2B, as shown by
                  map thereof on file in Book 7 of Plats, Page 84, in the
                  office of the County Recorder of Clark County Nevada;


            b.    Real property located at: 4797 Judson Avenue, Las Vegas,
                  Nevada, 89115 and more particularly described as:


                  Lot 8 in Block 4 of Lake Mead Gardens Unit 2, as
                  shown by map thereof on file in Book 23 of Plats, Page
                  10, in the office of the County Recorder of Clark
                  County Nevada; and


            c.    Real property located at: 2139 Bledsoe Lane, Las Vegas,
                  Nevada, 89156, and more particularly described as:


                                      -2-
All that real property situated in the County of Clark,
State of Nevada, bounded and described as follows:


Parcel One (1): That portion of the Northwest Quarter
(NW 1/4) of Section 21, Township 20 South, Range 62
East, M.D.B. & M., described as:


Commencing         at   the   Southwest   corner   of   the
Northwest Quarter (NW 1/4) of said Section 21;
Thence North 89 degrees 45' 48" East, along the South
line thereof, a distance of 1675.04 feet to a point;
Thence North 02 degrees 28' 40" West, and parallel to
the West line of the Northwest Quarter (NW 1/4) of
said Section 21, a distance of 914.00 feet, the True
Point of Beginning; Thence North 0 degree 28' 40"
West, a distance of 79 feet to a point;
Thence North 89 degrees 45' 48" East, a distance of
325 feet to a point;
Thence South 0 degree 28' 40" East, a distance of 79
feet to a point;
Thence South 89 degrees 45' 48" West, a distance of
325 feet to the True Point of Beginning.


Parcel Two (2): That portion of the Northwest Quarter
(NW 1/4) of Section 21, Township 20 South, Range 62
East, M.D.B. & M., described as:




                        -3-
     Commencing         at    the    Southwest   corner   of   the
     Northwest Quarter (NW 1/4) of said section 21;
     Thence North 89 degrees 45' 48" East, along the South
     line thereof, a distance of 1675.04 feet to a point;
     Thence North 0 degree 28' 40" West, and parallel to
     the West line of the Northwest Quarter (NW 1/4) of
     said Section 21, a distance of 993 feet, the True Point
     of Beginning; Thence North 0 degree 28' 40" West, a
     distance of 79 feet to a point;
     Thence North 89 degrees 45' 48" East, a distance of
     325 feet to a point;
     Thence South 0 degree 28' 40" East, a distance of 79
     feet to a point;
     Thence South 89 degrees 45' 48" West, a distance of
     325 feet to the True Point of Beginning.


d.   Funds in the Wells Fargo Bank account *5772 ($75,918.78).


e.   Funds in the Wells Fargo Bank account *9281 ($1,983.86).


f.   Funds in the Wells Fargo Bank account *4366 ($25,618.37).


g.   Funds    in   the       Great   Western     Bank   account      *3578
     ($21,382.05).


h.   $13,607.00 in United States currency seized from 720 E.
     Benton Street, O’Neill, Nebraska.




                             -4-
3.   The above-captioned defendants' interest in the property is
     forfeited to the plaintiff for disposition in accordance with law,
     subject to the provisions of 21 U.S.C. § 853(n).


4.   The property is to be held by the plaintiff in its secure custody and
     control.


5.   Pursuant    to   Supp.   Admiralty    and    Maritime    Claims    R.
     G(4)(a)(iii)(B), the plaintiff shall publish for at least thirty
     consecutive days on an official Internet government forfeiture site
     (www.forfeiture.gov) notice of this order, notice of publication
     evidencing the plaintiff's intent to dispose of the property in such
     manner as the Attorney General may direct, and notice that any
     person, other than the defendant, having or claiming a legal
     interest in the property must file a petition with the court within
     thirty days of the final publication of notice or of receipt of actual
     notice, whichever is earlier.


6.   Such published notice shall state that the petition referred to in
     paragraph 5, above, shall be for a hearing to adjudicate the validity
     of the petitioner's alleged interest in the property, shall be signed
     by the petitioner under penalty of perjury, and shall set forth the
     nature and extent of the petitioner's right, title or interest in the
     property and any additional facts supporting the petitioner's claim
     and relief sought.


7.   The plaintiff may also, to the extent practicable, provide direct
     written notice to any person known to have alleged an interest in


                               -5-
     the property as a substitute for published notice as to those
     persons so notified.


8.   Upon adjudication of all third-party interests, this Court will enter
     a final order of forfeiture pursuant to 21 U.S.C. § 853(n), in which
     all interests will be addressed.


Dated this 26th day of November, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -6-
